COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00365-CV


Ex parte L.C.                               §    From the 371st District Court

                                            §    of Tarrant County (D371-E-12323-16)

                                            §    September 28, 2017

                                            §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order is

reversed and the case is remanded to the trial court to grant Appellant L.C.’s

petition and to enter an order directing expunction.

      It is further ordered that appellee The State of Texas shall bear the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel